•— Order unanimously reversed, without costs, and motion denied. Memorandum: The moving papers do not state an acceptable excuse for plaintiffs’ failure to request removal of the case from the general docket within the one-year period required by the rules and previous decisions of this court (see CPLR 3404; 22 NYCRR 1024.8, 1024.12, 1024.13 [a]; Goetzmann v Continental Cas. Co., 70 AD2d 1046). Accordingly, Special Term abused its discretion in granting the motion to restore. (Appeal from order of Onondaga Supreme Court —• restore to calendar.) Present — Dillon, P.J., Cardamone, Simons, Denman and Schnepp, JJ.